INGERSOLL, District Judge.
It is very clear that the admiralty law creates a lien in favor of a party who does work or furnishes supplies to a foreign ship, and that a ship owned in another state is foreign. In determining the question whether such lien is created also in favor of the builder of a ship, as well as of him who furnishes work and supplies to her after she is built, the court is not controlled by the restricted admiralty courts of law of England, as exercised by them under the supervising power of the common law courts. The rules and principles of the admiralty law, as administered by the admiralty courts of this country, are more enlarged, more in conformity to the principles of the civil law, as administered by the maritime nations of continental Europe. According to that law, the interests of shipping and ships, not only in their creation, but in their preservation, are of paramount importance. The importance of this consideration is the reason why the material man who furnishes supplies for the preservation of the ship is entitled to a lien; and there is the like reason for giving a lien to him who has furnished necessaries to bring the ship into being. The English law gives only the common law possessory lien to a material man or to a builder, but the maritime law of continental Europe gives a maritime lien to those who build, supply or repair a ship, at least where she is a foreign ship. This is expressly stated by Boulay Paty, and this principle was acted upon for a long time by the English admiralty, before it was overthrown by the courts of corfimon law. That right of a material man who has furnished necessaries for the preservation of a foreign ship has been repeatedly acknowledged by the admiralty courts of this country. And as the like reason exists why a carpenter should have a lien on that which by his work and materials he creates, as on that which he preserves, after he has created it, and as by the general maritime law a lien exists in the one ease, as in the other, the court must hold that Crawford & Terry had a lien upon the boat for the work done and materials furnished in building her. By the contract between Small and the respondents, no property in the boat vested in the respondents, who have not paid for the boat, and the contract between them and Small is not sufficient to defeat the lien of Crawford & Terry. Their lien upon the boat would not be taken away by the attachment against them. To take it from them, something more would have to be done, and nothing more has been shown to have been done. This view of the case renders it unnecessary to consider the other points raised.
Decree for the libellants, with a reference to ascertain the amount